DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2020 has considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,4,12,13,17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20110260338).
Regarding claim 1, Lee teaches a semiconductor package in fig. 5, comprising: 
a package substrate (120); 
a semiconductor chip (186) on the package substrate (120); and 
5a plurality of underfills (refer to underfill 196) between the package substrate and the semiconductor chip, wherein the package substrate comprises: 
a trench (180) formed in the package substrate (120); and 
a plurality of dams (184/185) on both sides of the trench (180), respectively, and wherein top surfaces of the plurality of dams are positioned at a lower level than a 10bottom surface of the semiconductor chip in a cross-sectional view of the semiconductor package with the package substrate providing a base reference level (see fig. 5a).
Regarding claim 2, Lee teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lee teaches each of the plurality of dams and the trench have a bar shape (see fig. 5b).
Regarding claim 4, Lee teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lee teaches in a plan view, a length of the trench is greater than a width of a chip region of the package substrate, the semiconductor chip being on the chip region (see fig. 5B).
Regarding claim 12, Lee teaches a semiconductor package in fig. 5 comprising: 
a package substrate (120); 

a plurality of underfills (refer to underfill 196)  between the package substrate and the semiconductor chip, wherein the package substrate comprises a dam (184/185) thereon, and wherein a top surface of the dam is positioned at a lower level than a bottom surface of the semiconductor chip in a cross-sectional view of the semiconductor package with the 10package substrate providing a base reference level (see fig. 5a).
Regarding claim 13, Lee teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lee teaches the dam comprises a pair of dam units (184/185) positioned parallel to each other while being spaced apart from each other with an interval therebetween (see fig. 5b), and 15wherein each of the pair of dam units (184/185) has a bar shape (see fig. 5b).
Regarding claim 17, Lee teaches a semiconductor package in fig. 5, comprising: 
a package substrate (120); 
a semiconductor chip (186) on the package substrate (120); and 
a plurality of underfills (196) between the package substrate and the semiconductor chip, wherein the package substrate comprises a trench (180) formed in the package substrate (see fig. 5a).
Regarding claim 18, Lee teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lee teaches the trench has a bar shape (see fig. 5b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 10, Lee teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lee teaches the trench has a width of a minimum 5 µm or more (see par. 49).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to select the trench has a width of 20 µm or more so that it controls outward flow of excess underfill material (see par. 11).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Choi (US 20130154085)
Regarding claim 11, Lee teaches all the limitations of the claimed invention for the same reasons as set forth above except for a heat slug on the package substrate and on the semiconductor chip; and 25a thermal interface material disposed between the heat slug and the semiconductor 18chip.
Choi teaches the same field of an endeavor wherein a heat slug (846) on the package substrate and on the semiconductor chip; and 25a thermal interface material (844) disposed between the heat slug and the semiconductor 18chip (see fig. 8).
Thus , it would have been obvious to one having ordinary skills in the art before the invention was made to include a heat slug on the package substrate and on the semiconductor chip; and 25a thermal interface material disposed between the heat slug and the semiconductor 18chip as taught by Choi in the teaching of Lee in order to provide improved reliability at the protrusion non-horizontal side and the protrusion bottom side to provide increased contact surface area for the base-slug adhesive layer to adhere, thus increasing adhesion between the lid base and the heat slug, and improving adhesion strength with package warpage in an effective manner.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant' s disclosure does not teach or suggest the claimed features of claim 5. Claims 6-7 include all the features of claim 5.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant' s disclosure does not teach or suggest the claimed features of claim 8. Claim 9 includes all the features of claim 8.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant' s disclosure does not teach or suggest the claimed features of claim 14. 
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant' s disclosure does not teach or suggest the claimed features of claim 15. Claim 16 includes all the features of claim 15.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant' s disclosure does not teach or suggest the claimed features of claim 15. Claim 16 includes all the features of claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818